FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           March 12, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                              No. 20-1371
 v.                                                (D.C. No. 1:11-CR-00406-CMA-1)
                                                               (D. Colo.)
 MANUEL SANTISTEVAN,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, KELLY, and McHUGH, Circuit Judges.**
                  _________________________________

       Manuel Santistevan, a federal inmate appearing pro se, appeals from the

district court’s order denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Exercising jurisdiction under 28 U.S.C. § 1291, we conclude that

the district court did not abuse its discretion and affirm.

       Title 18 U.S.C. § 3582 authorizes courts to modify a sentence upon motion of

a defendant who has exhausted his administrative rights where, after considering the


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
factors set forth in 18 U.S.C. § 3553(a), the court determines that (1) “extraordinary

and compelling reasons warrant” a sentence reduction and (2) the reduction “is

consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A).1 We review the district court’s denial of a motion for

compassionate release for abuse of discretion. United States v. Mannie, 971 F.3d
1145, 1154–55 (10th Cir. 2020).

      In July 2012, Mr. Santistevan, along with two other inmates, was convicted of

aggravated sexual abuse of a federal prisoner, 18 U.S.C. § 2241(a)(1), after the

prisoner declined an “offer” of protection. His conviction, along with those of his

codefendants, was affirmed on direct appeal. United States v. Shaw, 562 F. App’x

593 (10th Cir. 2014). Mr. Santistevan was sentenced to 262 months of

imprisonment, which he is serving at FCI Victorville. His projected release date is

March 14, 2030.

      Mr. Santistevan requested compassionate release on the basis that his medical

conditions, which include hypertension, high blood pressure, asthma, hepatitis C, and

other physical ailments, place him at high risk for complications should he contract

COVID-19. The government conceded that his medical conditions qualify as



      1
        Some courts have concluded that our consideration of “extraordinary and
compelling” reasons for a sentence reduction are no longer tethered to U.S.
Sentencing Guidelines Manual § 1B1.13 Application Note 1(D) after the First Step
Act of 2018. See, e.g., United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).
We need not decide this issue as the government concedes that extraordinary and
compelling reasons exist, but that the motion for compassionate release should be
denied based on consideration of the § 3553(a) factors. Aplee. Br. 12.
                                           2
extraordinary and compelling reasons that could warrant compassionate release and

further agreed that Mr. Santistevan had exhausted his administrative remedies.

However, after considering the § 3553(a) factors, the district court determined that a

sentence reduction was not appropriate. The district court reasoned that, if released,

Mr. Santistevan presented a high risk of danger to the public based on his criminal

history, which included eighteen arrests on charges of violence, drug offenses, and

property crimes. 8 Rawle 223–24. The district court also considered that Mr.

Santistevan had served less than 50% of his sentence and that a drastic sentence

reduction would not reflect the seriousness of his offense, which involved the

leadership role in “the extortion, brutal assault and rape of a fellow inmate.”

8 Rawle 223–24.

      On appeal, Mr. Santistevan argues that he is at high risk given his underlying

medical conditions and these conditions would substantially diminish his ability to

provide self-care should he contract COVID 19. However, the government conceded

that his medical conditions constituted “extraordinary and compelling” reasons but

argued that the § 3553(a) sentencing factors militated against release. Next, Mr.

Santistevan argues that the district court erred by addressing his past record (a crime

he urges “didn’t happen”). Aplt. Br. 4. However, § 3582(c)(1)(A) requires district

courts to consider the § 3553(a) factors, among which are “the nature and

circumstances of the offense and the history and characteristics of the defendant.”

18 U.S.C. § 3553(a)(1). Lastly, Mr. Santistevan argues that the district court failed to

consider § 3553(a)(2)(D), which provides that a district court “shall consider . . . the

                                            3
need for the sentence imposed . . . to provide the defendant with needed medical care

. . . in the most effective manner.” Aplt. Br. 4. While he argues that the Bureau of

Prisons efforts are inadequate to date, he does not contest that the Bureau of Prisons

is attempting to deal with the problem.

      In reply, Mr. Santistevan also challenges the calculation of his guidelines

sentencing range. However, issues and arguments first raised in reply are deemed

waived. United States v. Alvarez, 137 F.3d 1249, 1251 n.3 (10th Cir. 1998).

      The district court considered the various factors, explained them, and its

conclusion does not constitute an abuse of discretion. See Mannie, 971 F.3d at 1158.

      AFFIRMED. We GRANT his motion to proceed IFP.


                                           Entered for the Court


                                           Paul J. Kelly, Jr.
                                           Circuit Judge




                                           4